MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Nov 13 2017, 5:28 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT -                                 ATTORNEYS FOR APPELLEE
FATHER                                                   Curtis T. Hill, Jr.
Cara Schaefer Wieneke                                    Attorney General of Indiana
Wieneke Law Office, LLC
Brooklyn, Indiana                                        Abigail R. Recker
                                                         Deputy Attorney General
ATTORNEY FOR APPELLANT -                                 Indianapolis, Indiana
MOTHER
Frederick A. Turner
Bloomington, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 13, 2017
of the Parent-Child Relationship                         Court of Appeals Case No.
of J.J. (Minor Child);                                   60A04-1704-JT-759
D.J. (Father) and P.J. (Mother),                         Appeal from the Owen Circuit
                                                         Court
Appellants-Defendants,
                                                         The Honorable Kelsey B. Hanlon,
        v.                                               Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              60C02-1604-JT-134
Services,
Appellee-Plaintiff.




Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017     Page 1 of 21
      Najam, Judge.


                                       Statement of the Case
[1]   D.J. (“Father”) and P.J. (“Mother”) (collectively “Parents”) appeal the trial

      court’s termination of their parental rights over their minor child J.J. (“Child”).

      Parents present a single issue for our review, namely, whether the State

      presented sufficient evidence to support the termination of their parental rights.

      We affirm.


                                 Facts and Procedural History
[2]   Father and Mother are married and have four children together, J.M.J. (born in

      1995), D.D.J. (born in 1997), D.N.J. (born in 1998), and Child (born April 10,

      2004). On November 20, 2014, someone contacted the Indiana Department of

      Child Services (“DCS”) to report that Father had physically abused D.N.J. after

      Father had consumed alcohol. Thereafter, DCS filed a petition alleging that

      Child was a child in need of services (“CHINS”). After Mother and Father

      failed to fully comply with services and after they demonstrated that they were

      unable to care for Child, DCS filed a petition to terminate their parental rights

      over Child.


[3]   Following a hearing, the trial court granted the petition on April 5, 2017. In

      support of its order, the trial court entered the following findings and

      conclusions:




      Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 2 of 21
        b. There is a reasonable probability that the conditions that
        resulted in the Child’s removal or the reasons for placement
        outside the parent’s home will not be remedied, to wit:

        i. The Parents have struggled for an extended period of time to
        meet the needs of the Child. [J.J.] has been under the
        supervision of a Juvenile Court for a substantial portion of the
        five (5) years preceding Trial.

        ii. [J.J.] is medically fragile. [J.J.] suffers from spina bifida,
        epilepsy, and sleep apnea as well as several other related
        conditions. [J.J.] has a shunt in his brain. [J.J.] uses a wheel
        chair, requires regular catheterization, and cannot receive liquids
        orally. [J.J.] has [a] g-tube through which he receives liquids and
        medications. If [J.J.] ingests liquids or non-solid foods by mouth,
        he is likely to aspirate. This type of aspiration jeopardizes [J.J.]’s
        lung function. The Child’s lung function is further jeopardized
        by the Child’s abnormal spinal curvature.

        iii. The Child’s spinal curvature will require surgery to prevent
        further lung function impairment.

        iv. The Child has been treated by a number of physicians. Dr.
        Aline Hamati, a physician at Riley Hospital for Children,
        provides care for [J.J.]’s neurological issues. In addition to
        seeing Dr. Hamati, the Child needs to see his subspecialists on a
        regular basis.

        v. [J.J.] has the most severe type of spina bifida and has a
        myelomeningocele located on his L-1 vertebrae. Dr. Hamati
        should see [J.J.] every six months. In spite of this need for
        regular medical supervision, [J.J.] was not seen by Dr. Hamati
        during the following periods: from November of 2009 to
        February of 2011, from April 2011 to June of 2012, and from
        December 2012 to March of 2015. It should be noted that during
        some of the relevant time frames during which [J.J.]’s treatment
        with Dr. Hamati lapsed, a Juvenile Court would have been

Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 3 of 21
        exercising jurisdiction over the Child.

        vi. It is Dr. Hamati’s office policy that if appointments are
        missed, it is the responsibility of the patient’s parent to reschedule
        the appointment so that the Child receives proper medical
        supervision by Dr. Hamati.

        vii. As of 2015, an EEG indicated that the Child is still at high
        risk for seizures. If his seizures go untreated the Child could
        suffer permanent brain damage.

        viii. The Child requires catheterization five (5) to six (6) times per
        day. Failure to regularly catheterize the Child will result in
        kidney infections. If [J.J.] suffers frequent infections, he could
        develop resistance to antibiotics.

        ix. While the Child’s medical conditions are extremely serious,
        the Child is likely to live well into adulthood if he receives
        appropriate care.

        x. The Child has cognitive impairments that make it difficult for
        him to manage his own care. Substantial assistance from an
        adult caregiver is necessary to ensure the Child receives adequate
        care.

        xi. The Child has been adjudicated a Child in Need of Services
        on three (3) separate occasions.

        xii. The Child was first adjudicated a Child in Need of Services
        under Cause No. 28C01-1109-JC-032. The Family worked with
        [Family Case Manager (“FCM”)] Karen Roach of the Greene
        County DCS under this Cause.

        xiii. During CHINS Cause No. 28C01-1109-JC-032, Respondent
        Parents admitted to domestic violence. Respondent Parents also
        admitted that alcohol consumption contributed to the altercation
        that resulted in the initiation of the CHINS matter. DCS worked

Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 4 of 21
        with the family in addressing [J.J.]’s medical/hygiene needs
        during this CHINS matter. FCM Karen Roach worked with the
        family under this cause starting in late 2011 and continued
        through December of 2012.

        xiv. During her initial work with the family, FCM Roach found
        the home to have conditions to be unsafe for [J.J.] with trash and
        debris on the floor. This was particularly problematic for [J.J.],
        as the trash and debris throughout the home impaired his
        mobility when using a wheelchair and made it unsafe for him to
        crawl on the floor, which was an alternative method of mobility
        for [J.J.] at the time.

        xv. During the Court’s exercise of jurisdiction in Cause No.
        28C01-1109-JC-032, two Homebuilders referrals were provided.
        Homebuilders is an intensive in-home services program. The
        parents did not make substantial progress with the first referral
        and a second referral was required.

        xvi. [J.J.] was removed from his Parents’ care in March of 2012
        and placed in a foster home. Kenneth Branaman was the Child’s
        foster father at this time and Mr. Branaman and his wife
        provided foster care for the Child until July of 2012. In October
        of 2012, the Child was returned to Mr. Branaman’s care for a
        matter of days and was subsequently returned to the Respondent
        Parents’ care.

        xvii. During FCM Roach’s work with the family, the Family
        received a Habitat for Humanity home built with specifications
        to meet [J.J.]’s medical needs. Respondent Parents did not
        maintain payments on the home and the family was required to
        vacate the home.

        xviii. Jurisdiction in Cause No. 28C01-1109-JC-032 was
        terminated in December of 2012.



Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 5 of 21
        xix. The Child was adjudicated a Child in Need of Services for a
        second time under Cause No. 60C01-1311-JC-152. Under this
        Cause the Child was found to be a Child in Need of Services
        under I.C. [§] 31-34-1-1. The Court specifically found, inter alia,
        in its Fact-Finding Order entered on November 25, 2013, that:

                “On or around November 6, 2013, [Father and
                Mother] were involved in a domestic violence
                incident that resulted in injuries to both parties. The
                children were present in the home during the fight.
                [Someone] attempted to intervene in the fight and
                was thrown down. Both parents admit there was a
                fight and they sustained injuries. Both parents admit
                they were drinking alcohol prior to the fight. Both
                parents admit there have been previous incidents of
                domestic violence.

                FCM Charlotte Church interviewed [Mother] on
                November 6, 2013. [Mother] made statements
                indicating suicidal ideations, such as she doesn’t
                want to live any longer and she wants to die every
                day. [Mother] stated that she has been diagnosed
                with borderline personality disorder, depression, and
                anxiety, but she is not currently receiving services or
                medication because of a lapse in her insurance.
                [Mother] had attempted suicide earlier this year.”

        xx. The Family worked with ongoing FCM Shea Finnegan under
        Cause No. 60C02-1311-JC-152.

        xxi. During the Court’s exercise of jurisdiction in Cause No.
        60C02-1311-JC-152, it was identified that [J.J.] would need to
        wear a CPAP machine at night due to his sleep apnea.
        Respondent Father was unable or unwilling to ensure that Child
        utilized the CPAP as directed, in spite of the fact that there were
        concerns that the sleep apnea was affecting the Child’s heart
        function.

Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 6 of 21
        xxii. Jurisdiction was terminated in Cause No. 60C02-1311-JC-
        152 on September 26, 2014.

        xxiii. The Child was adjudicated a Child in Need of Services for
        a third time under Cause No. 60C01-1411-JC-255 (referred to
        hereinafter as “the underlying CHINS Cause”). The underlying
        CHINS Cause was initiated in Owen Circuit Court I and was
        subsequently transferred to Owen Circuit Court II by operation
        of local rule. It was then assigned Cause No. 60C02-1411-JC-
        255.

        xxiv. The Child was removed from the home in the underlying
        CHINS Cause under a Court Order entered on November 24,
        2014.

        xxv. In the underlying CHINS Cause, the Child was again placed
        in foster care with Mr. and Mrs. Branaman. At the time Child
        was placed in the Branaman’s care, no medication or medical
        equipment was provided by Respondent Parents.

        xxvi. Because Mr. Branaman had previously provided foster care
        for [J.J.], he became concerned when no seizure medication was
        provided and took steps to ensure [J.J.] would receive his seizure
        medication. Respondent Parents did not contact the Branamans
        regarding [J.J.]’s medications or medical equipment during
        [J.J.]’s transition to the Branaman’s home.

        xxvii. After being assigned to the matter, FCM Webb asked
        Respondent Father why [J.J.] was out of medication at the outset
        of the underlying CHINS Cause. When asked, Respondent
        Father blamed Respondent Mother. Respondent Father reported
        that Respondent Mother was receiving the appointment
        reminders and not communicating that information. Regardless
        of the reasons, Respondent Parents failed to ensure the Child
        continued to receive his medically necessary seizure medication.



Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 7 of 21
        xxviii. In Cause Number 60C02-1411-JC-255, Respondent
        Parents admitted the Child was a Child in Need of Services
        under I.C. [§] 31-34-1-1 and the Court specifically found, inter
        alia, that: “Respondent Father physically assaulted [two of J.J.’s
        siblings] while intoxicated; Home conditions—no running
        water—are not appriate [sic] for the Children. Assault took place
        in front of [J.J.], who became scared and upset.”

        xxix. On January 29, 2015, the Court entered its Dispositional
        Decree in Cause No. 60C02-1411-JC-255. The Order adopted
        the recommendations contained in the Predispositional Report as
        the Court’s Order and Ordered, inter alia, that:

                “W. CHILD MEDICAL/MENTAL NEEDS:
                [Father and Mother] will meet all of the medical and
                mental health needs of the children in a timely and
                complete manner. This includes[,] but is not limited
                to, following all directions of nurses/doctors,
                attending all appointments scheduled[,] and giving all
                medications as prescribed for the above[-]named
                children in the prescribed doses at the prescribed
                times.

                J. SUITABLE HOUSING: [Father and Mother] will
                maintain suitable, safe, stable housing with adequate
                bedding, functional utilities, adequate supplies of
                food[,] and food preparation facilities. [Father and
                Mother] will keep the family residence in a manner
                that [is] structurally sound, sanitary, clean, free from
                clutter[,] and safe for the Children.

                A. [sic] CONTACT THE CASEMANAGER:
                [Father and Mother] will contact the Family Case
                Manager every week to allow the Family Case
                Manager to Monitor Compliance with the Child in
                Need of Services matter. The contact may be in
                person, by letter, e-mail or by telephone.”

Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 8 of 21
        xxx. The Court additionally Ordered [Mother], inter alia, to
        secure housing to accommodate herself, [N.J.] and [J.J.] within
        six (6) months.

        xxxi. In August of 2015, the Child had an overnight visit with
        Respondent Father. During this visit, FCM Webb stopped in to
        see the Child. When asked by FCM Webb, Respondent Father
        did not appear to understand the dose meter on the Child’s
        albuterol inhaler. Respondent Father also planned to give the
        Child Rectal Diastat, which he showed to FCM Webb. The
        Rectal Diastat had expired in 2011.

        xxxii. During the fall of 2015, the Child had multiple urinary
        tract infections and there were concerns that Respondent Father
        did not have an adequate understanding regarding how much
        water [J.J.] needed to have administered.

        xxxiii. In November of 2015, the Child had dental surgery due to
        substantial tooth decay. Respondent Parents were not present for
        the surgery and did not visit the Child in the hospital.

        xxxiv. In December of 2015, Respondent Parents attended a
        medical appointment regarding [J.J.]’s use of the CPAP
        machine. During this appointment, when [J.J.] became upset
        about using the equipment, [Father] held the Child like an infant
        and told him that he did not have to wear the CPAP machine.

        xxxv. On numerous occasions during supervised visits in the
        underlying CHINS Cause, the Child’s medical needs were not
        met by Respondent Parents.

        xxxvi. After a visit with Respondent Mother the Child’s G-Tube
        became dislodged. The dislodged G-Tube was discovered by the
        Child’s Placement.




Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 9 of 21
        xxxvii. During a visit with Respondent Mother, the Child was
        allowed by Mother to ingest cake batter in spite of his medical
        restrictions and aspiration concerns.

        xxviii. On numerous occasions during her visits, Respondent
        Mother failed to provide the Child with water pursuant to his
        medical schedule.

        xxxix. On numerous occasions after visiting with Respondent
        Parents, [J.J.]’s g-tube site was extremely dirty, evidencing both
        Parents’ inability to monitor the Child’s ongoing medical and
        hygiene needs, even for short periods.

        xl. During a visit with Respondent Mother, visit supervisor
        Dorothy Oliver observed Respondent Mother smoking in the
        house. Ms. Oliver also observed the Child fall off the couch
        during a visit with Mother. The Child was observed to lie on the
        floor for several minute[s] before Mother’s roommate lifted him
        back on to the couch. Mother has numerous pets in the home.
        Respondent Mother’s home smells like cat urine and the odor
        has persisted after she attempted to clean her carpet with a rug
        doctor. Cat feces have also been observed in the home. Under
        the circumstances, the Child being allowed to lie on the floor
        after falling off of the couch reaffirms concerns that his health
        and hygiene are not treated with the urgency necessary to ensure
        his wellbeing.

        xli. During a visit in September of 2016, Respondent Mother left
        necessary medical equipment at home, including a g-tube
        extension and feeding syringe.

        xlii. During the underlying CHINS cause, Respondent Father
        was not able to supply the Child with CPAP equipment due to
        owing the medical equipment supplier monies and not making
        any alternative arrangements. As of the Fact-Finding Hearing in
        the above-captioned cause, there is no indication this situation
        has been remedied.

Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 10 of 21
        xliii. After the concerns regarding [J.J.] having infections were
        identified in the fall of 2015, issues regarding the same persisted.
        The Child would return from visits with Respondent Parents
        suffering from urinary tract infections. The same was noted in
        the Court’s order entered on May 12, 2016.

        xliv. The CASA made limited observations [of] the Child at the
        homes of each Respondent Parent. CASA Volunteer Patricia
        Hill expressed concerns regarding the cleanliness of both homes
        and that each parent treats [J.J.] in an age/developmentally
        inappropriate manner. The CASA also expressed concerns that
        each Respondent Parent fails to understand the urgency of the
        Child’s medical needs.

        xlv. Respondent Mother does not have reliable personal
        transportation available.

        xlvi. In the summer of 2016, Respondent Father’s home-based
        visitations were discontinued due [to] concerns of the visit
        supervisor regarding a possible bed bug infestation. Respondent
        Father was allowed to continue community-based supervised
        visits for a time. Eventually community-based visits were put on
        hold in November of 2016 due to inconsistent participation by
        Respondent Father. It was not until December 2, 2016, that
        Respondent Father provided confirmation from an extermination
        service . . . indicating that there [were] no signs of live bugs or
        current bed bug activity.

        xlvii. Respondent Father blamed the Child’s older siblings for the
        most recent CHINS matter being opened. Respondent Father
        has failed to maintain contact with FCM Webb.

        xlviii. Since being removed from Respondent Parents’ care, [J.J.]
        has gotten in full compliance with his CPAP regimen. In the
        care of Respondent Parents, he was not fully compliant.
        Respondent Parents failed to notify DCS at the outset of the
        underlying CHINS Cause that the Child needed to utilize a

Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 11 of 21
        CPAP machine and the Child was not provided with the
        machine at his first placement.

        xlix. In the underlying CHINS Cause, DCS has provided services
        to Respondent Parents to assist them in understanding and
        meeting [J.J.]’s extensive medical needs. Respondent Parents
        were strongly encouraged to attend and participate in [J.J.]’s
        medical appointments to assist them in better understanding his
        ongoing medical needs.

        l. The Child’s placement Emily Brown has been extremely
        diligent in attempting to assist Respondent Parents in
        understanding and meeting the Child’s medical needs.

        li. Respondent Parents have a strained relationship with Ms.
        Brown and have failed to regularly communicate with her in
        spite of the fact that this communication would likely assist them
        in better understanding the Child’s current medical regimen.

        lii. Respondent Parents were directed to maintain medical notes
        regarding [J.J.]’s care to assist them in staying up-to-date on the
        Child’s medical needs.

        liii. On different occasions during the case, the Parents have been
        unable to answer questions regarding the Child’s medical
        regimen. At times, and despite substantial support from DCS
        and service providers, Respondent Parents have not . . .
        maintained the most up-to-date information regarding the Child’s
        care.

        liv. At times during [J.J.]’s medical appointments, Respondent
        Parents have been unable to complete required paperwork,
        unable to list the Child’s medications, and have not always
        brought along resources (notebooks, medical binders, etc.) that
        would assist them in providing necessary information to [J.J.]’s
        providers.


Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 12 of 21
        lv. During the underlying CHINS Cause, [J.J.] has had
        somewhere between fifty (50) and sixty (60) medical
        appointments. Respondent Parents each attended approximately
        eleven (11) of [J.J.]’s appointments.

        lvi. In August of 2016, the Child had to have an emergency
        revision of the shunt in his brain. During his related hospital
        stay, neither Respondent Parent came to visit the Child.

        lvii. At times, Respondent Father engaged [in] conversation with
        the Child during visits that caused the Child to become very
        distraught.

        lviii. The Child has struggled with emotional outbursts,
        aggressive behaviors, and self-injurious behaviors for a
        substantial period of time. In September and October of 2016 the
        Child exhibited significant improvement in these areas. There
        was also significant improvement in the Child’s behaviors after
        Respondent Parents’ visits returned to fully supervised.

        lix. Respondent Parents love and care about the Child, but
        Respondent Parents lack the ability to meet the Child’s day-to-
        day medical needs. Respondent Parents will be extremely
        unlikely to adequately address the Child’s additional needs after
        spinal surgery.

        lx. After over two years of out-of-home placement, the Child has
        not been returned to the care of either Respondent Parent. At
        present, the Child’s safety cannot be ensured in the care of either
        Parent and the Child needs permanent, adequate care and
        supervision.

        a. [sic] Termination of the Parent-Child relationship is in the best
        interest of the Child, to wit:




Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 13 of 21
                i. Respondent Parents have been unable to provide
                for the Child’s care, without State intervention, for a
                substantial portion of the Child’s life.

                ii. Respondent Parents have exhibited a longstanding
                pattern of inability to meet the Child’s needs for care
                and supervision.

                iii. The Child’s older sibling, [N.J.], resides with the
                Child in his current placement. The Child has a very
                positive relationship with [N.J.] and his other adult
                siblings. This relationship is likely to be maintained
                and supported in the Child’s current placement.

                iv. The Child needs and deserves permanency. The
                Child should not be required to continue to wait for
                permanency.

        b. There is a satisfactory plan for the care and treatment of the
        Child, which is:

                Adoption by current placement Emily Brown. Ms.
                Brown has provided exceptional care for the Child
                for a substantial period of time and is prepared to
                continue to provide this level of care as an adoptive
                parent to the Child.

                Base on the foregoing, it is ORDERED,
                ADJUDGED, and DECREED that the Parent-Child
                Relationship between [J.J.], the Child, and [Father
                and Mother] be terminated, and all rights, powers,
                privileges, immunities, duties, and obligations
                pertaining to that relationship are hereby
                permanently terminated.


Appellants’ App. at 96-104. This appeal ensued.

Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 14 of 21
                                     Discussion and Decision
[4]   We begin our review of this appeal by acknowledging that “[t]he traditional

      right of parents to establish a home and raise their children is protected by the

      Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

      Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996),

      trans. denied. However, a trial court must subordinate the interests of the

      parents to those of the child when evaluating the circumstances surrounding a

      termination. Schultz v. Porter Cty. Off. of Fam. & Child. (In re K.S.), 750 N.E.2d

      832, 837 (Ind. Ct. App. 2001). Termination of a parent-child relationship is

      proper where a child’s emotional and physical development is threatened. Id.

      Although the right to raise one’s own child should not be terminated solely

      because there is a better home available for the child, parental rights may be

      terminated when a parent is unable or unwilling to meet his or her parental

      responsibilities. Id. at 836.


[5]   Before an involuntary termination of parental rights can occur in Indiana, DCS

      is required to allege and prove:


              (B) that one (1) of the following is true:

                      (i) There is a reasonable probability that the
                      conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the
                      parents will not be remedied.

                      (ii) There is a reasonable probability that the
                      continuation of the parent-child relationship poses a
                      threat to the well-being of the child.

      Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 15 of 21
                                                     ***

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


      Ind. Code § 31-35-2-4(b)(2). DCS’s “burden of proof in termination of parental

      rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child

      Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-

      14-2).


[6]   When reviewing a termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. Peterson v. Marion Cnty. Ofc. of

      Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

      denied. Instead, we consider only the evidence and reasonable inferences that

      are most favorable to the judgment. Id. Moreover, in deference to the trial

      court’s unique position to assess the evidence, we will set aside the court’s

      judgment terminating a parent-child relationship only if it is clearly erroneous.

      Judy S. v. Noble Cnty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999), trans. denied.


[7]   Here, in terminating Parents’ parental rights, the trial court entered specific

      findings of fact and conclusions thereon. When a trial court’s judgment

      contains special findings and conclusions, we apply a two-tiered standard of

      review. Bester v. Lake Cnty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

      2005). First, we determine whether the evidence supports the findings and,

      Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 16 of 21
      second, we determine whether the findings support the judgment. Id.

      “Findings are clearly erroneous only when the record contains no facts to

      support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

      102 (Ind. 1996). If the evidence and inferences support the trial court’s

      decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[8]   On appeal, Parents contend that the trial court erred when it concluded both

      that the conditions that resulted in Child’s removal and the reasons for his

      placement outside of Parents’ homes will not be remedied and that termination

      is in Child’s best interest. We address each contention in turn.1


               Conditions that Resulted in Child’s Removal will not be Remedied

[9]   In determining whether the evidence supports the trial court’s finding that

      Parents were unlikely to remedy the reasons for Child’s removal, we engage in

      a two-step analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d 636,

      643 (Ind. 2014). “First, we identify the conditions that led to removal; and

      second, we determine whether there is a reasonable probability that those

      conditions will not be remedied.” Id. (quotations and citations omitted). In the

      second step, the trial court must judge a parent’s fitness to care for his children

      at the time of the termination hearing, taking into consideration evidence of

      changed conditions. Id. However, the court must also “evaluate the parent’s




      1
        The trial court did not conclude that there is a reasonable probability that the continuation of the parent-
      child relationships poses a threat to the well-being of the child.

      Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017            Page 17 of 21
       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child Servs., 894 N.E.2d

       218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted). Pursuant to

       this rule, courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment. Id. Moreover, DCS is not

       required to rule out all possibilities of change; rather, it need establish only that

       there is a reasonable probability the parent’s behavior will not change. Id.


[10]   Father does not challenge the trial court’s findings on this issue, and we cannot

       say that the trial court clearly erred when it concluded from those findings that

       the conditions that resulted in Child’s removal will not be remedied. Child was

       removed from Parents’ care due to Parents’ substance abuse, inappropriate

       discipline, physical aggression against Child’s siblings, emotional neglect, and

       unhealthy living conditions. While Father has complied with substance abuse

       counseling and random testing and has shown success in that treatment, Father

       did not successfully complete health coaching, which was designed to educate

       Father on Child’s medical needs, including caring for Child’s feeding tube.

       Father has missed the majority of Child’s doctor’s appointments during the

       CHINS proceedings, and his visitation with Child has been inconsistent.

       Father’s last visit with Child was October 30, 2016.


[11]   Mother “takes issue” with five of the trial court’s findings. Mother’s Br. at 11.

       In particular, Mother asserts that the challenged findings are “too general” or

       do not “tell the complete story” such that they do not support termination. Id.

       Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 18 of 21
       at 11-12. However, Mother does not challenge the record on which those

       findings are based, and our review of the record supports the challenged

       findings. In all, Mother merely attempts to explain the circumstances

       surrounding: her failure to meet Child’s medical needs; the time she fed cake

       batter to Child; the three times Mother did not give Child water as directed;

       whether her house smelled of cat urine after she had cleaned the rug; and the

       “one occurrence” of cat feces observed outside of a litter box. Mother’s Br. at

       13.


[12]   Parents’ arguments on appeal simply seek to have this court disregard the

       evidence most favorable to the trial court’s judgment and instead reweigh the

       evidence in their favor. We will not do so. The evidence supports the trial

       court’s findings that neither Father nor Mother has demonstrated the ability to

       properly care for Child’s special medical needs. And Parents have not been

       diligent in participating in Child’s medical appointments. We cannot say that

       the trial court clearly erred when it concluded that the conditions that resulted

       in Child’s removal will not be remedied.


                                                  Best Interests

[13]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t. of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best
       Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 19 of 21
       interests.” Castro v. State Ofc. of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child.” In re A.K.,

       924 N.E.2d at 224.


[14]   Parents do not challenge the trial court’s findings in support of this conclusion.

       Indeed, Mother concedes that the trial court “may have an argument that the

       Minor Child should not live with either parent[;] however, Father’s brief makes

       a good argument that he is capable of providing the care if he had assistance.”

       Mother’s Br. at 15. Mother then asserts, without any support in the record, that

       she “too believes that she could provide the Minor Child a home if she had

       assistance.” Id. Regardless, Parents’ contentions on this issue amount to

       nothing more than a request that we reweigh the evidence, which we will not

       do.


[15]   DCS presented evidence that, since the fall of 2016, Parents have failed to

       attend the majority of Child’s medical appointments. Neither did Parents visit

       Child when he was hospitalized in August 2016. Parents have consistently

       demonstrated that they are not fully committed to providing the necessary care

       for Child, who has multiple and complex medical needs. Child needs

       consistent and reliable care, and he needs permanency. The totality of the

       evidence, including Parents’ historical inability to provide a safe and stable

       home and their refusal to take advantage of the resources DCS provided them,

       supports the trial court’s conclusion that termination of Parents’ parental rights

       is in Child’s best interest.

       Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 20 of 21
[16]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 60A04-1704-JT-759 | November 13, 2017   Page 21 of 21